              Case 2:18-cv-00736-JCC Document 67 Filed 03/30/20 Page 1 of 5



 1                                                                 The Honorable John C. Coughenour

 2

 3

 4

 5

 6

 7                               UNITED STATES DISTRICT COURT
                                WESTERN DISTRICT OF WASHINGTON
 8                                        AT SEATTLE

 9
     CHONG and MARILYN YIM, KELLY
10   LYLES, EILEEN, LLC, and RENTAL
     HOUSING ASSOCIATION OF                            No.     2:18-cv-736-JCC
11   WASHINGTON,
                                                       STIPULATED MOTION AND
12                                Plaintiffs,          [PROPOSED] ORDER TO AMEND
                                                       SUPPLEMENTAL BRIEFING SCHEDULE
13                 vs.
                                                       NOTE ON MOTION CALENDAR:
14   THE CITY OF SEATTLE, a Washington                 Monday, March 30, 2020
     Municipal Corporation,
15
                                  Defendant.
16

17          Defendant City of Seattle and Plaintiffs Chong and Marilyn Yim, Kelly Lyles, Eileen, LLC,

18   and the Rental Housing Association of Washington respectfully ask the Court to enter an order

19   amending the supplemental briefing schedule to accommodate counsels’ responses to the COVID-19

20   pandemic.

21                                        I.     INTRODUCTION

22          On February 28, 2020, this Court entered an order (Dkt. # 65) granting the parties’ motion

23   (Dkt. # 64) to set a schedule for supplemental briefing in response to the Washington Supreme


      STIPULATED MOTION AND [PROPOSED] ORDER TO                                       Peter S. Holmes
                                                                                      Seattle City Attorney
      AMEND SUPPLEMENTAL BRIEFING SCHEDULE - 1                                        701 5th Avenue, Suite 2050
      YIM ET AL. V. CITY OF SEATTLE, NO. C18-0736-JCC                                 Seattle, WA 98104-7097
                                                                                      (206) 684-8200
               Case 2:18-cv-00736-JCC Document 67 Filed 03/30/20 Page 2 of 5



 1   Court’s ruling on questions certified by this Court. The schedule provides for four briefs:

 2           Brief                                               Due

 3           Plaintiffs’ opening brief                           March 13, 2020

 4           Defendant’s combined opening and response           April 3, 2020

 5           Plaintiffs’ combined response and reply             April 17, 2020

             Defendant’s reply                                   May 6, 2020
 6

 7          Plaintiffs filed a timely opening brief, but exigencies arising from society’s response to the

 8   COVID-19 pandemic prompt the parties to reassess the remaining schedule. Defendant’s counsel’s

 9   office has been closed for two weeks (no reopening is currently scheduled) and Defendant’s lead

10   counsel has needed to prioritize serving the legal needs of City of Seattle officials as they respond to

11   the pandemic. Plaintiffs are willing to accommodate Defendant’s counsel during this period.

12                                           II.     STIPULATION

13          The parties agree to amend the remaining briefing schedule as follows:

14           Brief                                  Original date         New date

             Defendant’s combined opening           April 3, 2020         April 17, 2020
15
             and response
16           Plaintiffs’ combined response and      April 17, 2020        May 1, 2020
             reply
17
             Defendant’s reply                      May 6, 2020           May 22, 2020
18

19   //

20
     //
21
     //
22

23   //


      STIPULATED MOTION AND [PROPOSED] ORDER TO                                            Peter S. Holmes
                                                                                           Seattle City Attorney
      AMEND SUPPLEMENTAL BRIEFING SCHEDULE - 2                                             701 5th Avenue, Suite 2050
      YIM ET AL. V. CITY OF SEATTLE, NO. C18-0736-JCC                                      Seattle, WA 98104-7097
                                                                                           (206) 684-8200
             Case 2:18-cv-00736-JCC Document 67 Filed 03/30/20 Page 3 of 5



 1
     STIPULATED March 30, 2020:
 2
     PETER S. HOLMES                           PACIFIC LEGAL FOUNDATION
 3   Seattle City Attorney

 4   By:     s/Roger D. Wynne                  By:     s/Ethan W. Blevins
             s/Sara O’Connor-Kriss                     s/Brian T. Hodges
 5   Roger D. Wynne, WSBA #23399               Ethan W. Blevins, WSBA #48219
     Phone: (206) 233-2177                     Brian T. Hodges, WSBA #31976
 6   Sara O’Connor-Kriss, WSBA #41569          Pacific Legal Foundation
     Phone (206) 615-0788                      255 South King Street, Suite 800
 7   Seattle City Attorney’s Office            Seattle, Washington 98104
     701 5th Avenue, Suite 2050                Phone: (425) 576-0484
 8   Seattle, WA 98104                         EBlevins@pacificlegal.org
     Roger.Wynne@seattle.gov                   BHodges@pacificlegal.org
 9   Sara.OConnor-Kriss@seattle.gov            Attorneys for Plaintiffs Yim, et al.

10
     SUMMIT LAW GROUP PLLC
11
     By:      s/Jessica L. Goldman
     Jessica L. Goldman, WSBA #21856
12
     Summit Law Group PLLC
     315 5th Ave. South, Suite 1000
13   Seattle, WA 98104
     Phone: (206)676-7062
14   jessicag@summitlaw.com

15   Attorneys for Defendant City of Seattle
16

17

18

19

20

21

22

23


     STIPULATED MOTION AND [PROPOSED] ORDER TO                                   Peter S. Holmes
                                                                                 Seattle City Attorney
     AMEND SUPPLEMENTAL BRIEFING SCHEDULE - 3                                    701 5th Avenue, Suite 2050
     YIM ET AL. V. CITY OF SEATTLE, NO. C18-0736-JCC                             Seattle, WA 98104-7097
                                                                                 (206) 684-8200
              Case 2:18-cv-00736-JCC Document 67 Filed 03/30/20 Page 4 of 5



 1
                                          III.   [PROPOSED] ORDER
 2
            Based on the parties’ stipulation, the Court GRANTS the parties’ stipulated motion and
 3
     ORDERS that the remaining briefing schedule in this Court’s Minute Order of February 28, 2020
 4
     (Dkt. # 65) is amended as follows:
 5
            1. Defendant must file its combined opening and response brief by April 17, 2020.
 6
            2. Plaintiffs must file their combined response and reply brief by May 1, 2020.
 7
            3. Defendant must file its reply brief by May 22, 2020.
 8
     The page limits in the Minute Order remain unchanged.
 9

10      DATED this ____ day of ________________, 2020.

11

12                                               Hon. John C. Coughenour
                                                 United States District Court Judge
13                                               Western District of Washington
14

15

16

17

18

19

20

21

22

23


      STIPULATED MOTION AND [PROPOSED] ORDER TO                                        Peter S. Holmes
                                                                                       Seattle City Attorney
      AMEND SUPPLEMENTAL BRIEFING SCHEDULE - 4                                         701 5th Avenue, Suite 2050
      YIM ET AL. V. CITY OF SEATTLE, NO. C18-0736-JCC                                  Seattle, WA 98104-7097
                                                                                       (206) 684-8200
               Case 2:18-cv-00736-JCC Document 67 Filed 03/30/20 Page 5 of 5



 1
                                          CERTIFICATE OF SERVICE
 2

 3   I certify that on this day I electronically filed this document with the Clerk of the Court using the
     CM/ECF system which will send notification of such filing to:
 4
             Ethan W. Blevins, WSBA #48219
 5           Brian T. Hodges, WSBA #31976
             PACIFIC LEGAL FOUNDATION
 6           255 South King Street, Suite 800
             Seattle, Washington 98104
 7           Telephone: (425) 576-0484
             Attorneys for Plaintiffs
 8
     DATED March 30, 2020.
 9                                                   s/ Alicia Reise____________
                                                     Alicia Reise, Legal Assistant
10

11

12

13

14

15

16

17

18

19

20

21

22

23


      STIPULATED MOTION AND [PROPOSED] ORDER TO                                               Peter S. Holmes
                                                                                              Seattle City Attorney
      AMEND SUPPLEMENTAL BRIEFING SCHEDULE - 5                                                701 5th Avenue, Suite 2050
      YIM ET AL. V. CITY OF SEATTLE, NO. C18-0736-JCC                                         Seattle, WA 98104-7097
                                                                                              (206) 684-8200
